DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on June 30, 2021. Claim(s) 1-33 are pending. Claim(s) 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I drawn to a method for reducing subcutaneous fat and election of species of resveratrol (second lipophilic drug), epigallocatechin gallate (EGCG)( hydrophilic drug) second non-ionic surfactant species polyoxyl 35 hydrogenated castor oil (second non-ionic surfactant species), without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-22 are examined herein insofar as they read on the elected invention and species. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10,716,824. Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claims are drawn to:
 	A method of reducing the body weight of an overweight human or an obese human in need thereof, consisting essentially of administering a therapeutically effective amount of a subcutaneous injection formulation to the overweight human or obese human, wherein the subcutaneous injection formulation consists essentially of:
a) a curcuminoid; and
b) polyoxyl-35 castor oil, PEG-40 hydrogenated castor oil or 2-hydroxyethyl 12-hydroxyoctadecanoate;
wherein the polyoxyl-35 castor oil, PEG-40 hydrogenated castor oil or 2-hydroxyethyl 12-hydroxyoctadecanoate and the curcuminoid form a plurality of curcuminoid-containing micelles, which encapsulate the curcuminoid;
wherein a total concentration of the curcuminoid in the curcuminoid-containing micelles is 0.2 to 167 mg/g;
wherein the weight ratio of the curcuminoid to the polyoxyl-35 castor oil, PEG-40 hydrogenated castor oil or 2-hydroxyethyl 12-hydroxyoctadecanoate is 1:20 to 1:150; and
wherein the body weight of the overweight human or the obese human in need thereof is effectively reduced.

The instant claims are drawn to:
A method for reducing the subcutaneous fat at a local site of a subject, comprising administering a pharmaceutical composition to the local site of the subject, wherein, the pharmaceutical composition comprises: drug-containing micelles; and curcuminoid encapsulated in said drug-containing micelles; wherein, the drug-containing micelle is a microstructure formed by a pharmaceutically acceptable non-ionic surfactant, and the hydrophilic-lipophilic balance value (HLB value) of the non-ionic surfactant is greater than 10.


The patented claims do not teach an HLB value of greater than 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that if the components and ratios employed in the compositions are the same, then the HLB value will obviously follow the same trend.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

 	Claims 1-11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wellen (US 2005/0267221, IDS reference 1/8/21, page 2, reference #5) in view of Moschwitzer (US 7,923,026 of record, IDS reference 1/8/21, page 1, reference #3).
Wellen teaches a method of treating obesity and/or obesity-related diseases or disorders in a subject comprising administering to the subject an effective amount of curcumin or analogues thereof, wherein said amount modulates mitochondrial fatty acid oxidation. The effective amount of curcumin or analogues thereof is admixed with a pharmaceutical carrier. Modulating mitochondrial fatty acid oxidation comprises decreasing ACC2 activity, which results in an increase in fatty acid oxidation thereby reducing fat accumulation and promoting weight loss [0017].
Wellen teaches the effective amount of the curcumin pharmaceutical composition decreases, reduces, or inhibits ACC2 activity, decreases fatty acid synthesis, increases fatty acid oxidation, decreases fat accumulation, decreases blood glucose, promotes weight loss, etc [0073].
Wellen teaches other curcumin analogues (curcuminoids) that may be used include, demethoxycurcumin, bisdemethoxycurcumin, dihydrocurcumin, tetrahydrocurcumin, hexahydrocurcumin, dihydroxytetrahydrocurcumin, Yakuchinone A 
Wellen teaches the term “parenteral” or “parenteral route” refers to any as route of administration in which the compound is absorbed into the subject without involving absorption via the intestines or the alimentary tract. Exemplary parenteral routes include intravenous, subcutaneous, intraperitoneal, intramuscular or mucosal [0028].
Wellen teaches the curcumin may be dispersed in a solution containing a lipid, dissolved with a lipid, emulsified with a lipid, mixed with a lipid, combined with a lipid, covalently bonded to a lipid, contained as a suspension in a lipid, contained or complexed with a micelle or liposome, or otherwise associated with a lipid or lipid structure by any means known to those of ordinary skill in the art [0053]. 
Wellen teaches the curcumin and/or its analogues are formulated to be administered via an alimentary route. Specifically, the pharmaceutical compositions disclosed herein may be administered orally, buccally, rectally, or sublingually [0055].
Wellen teaches solutions of the active compounds as free base or pharmacologically acceptable salts may be prepared in water suitably mixed with a surfactant, such as hydroxypropylcellulose (meeting the limitation of non-ionic surfactant. Dispersions may also be prepared in glycerol, liquid polyethylene glycols, and mixtures thereof and in oils. Under ordinary conditions of storage and use, these preparations contain a preservative to prevent the growth of microorganisms. The pharmaceutical forms suitable for injectable use include sterile aqueous solutions or dispersions and sterile powders for the extemporaneous preparation of sterile injectable solutions or dispersions [0061].
Topically administered medications may contain a penetration enhancer to facilitate adsorption of the active ingredients through the skin. Suitable penetration enhancers include glycerin, alcohols, alkyl methyl sulfoxides, pyrrolidones and luarocapram. Possible bases for compositions for topical application include polyethylene glycol, lanolin, cold cream and petrolatum as well as any other suitable absorption, emulsion or water-soluble ointment base [0064].
Wellen teaches a therapeutically effective amount of curcumin or its analogues thereof as a treatment varies depending upon the host treated and the particular mode of administration. The dose range of the curcumin or its analogues thereof will be an amount that results or achieves a blood or plasma concentration of about 1 μM, 5 μM, 10 μM, 15 μM, 20 μM, 25 μM, 30 μM, 35 μM, 40 μM, 45 μM, 50 μM, 70 μM, 80 μM, 100 μM or any range there between [0074].
Wellen teaches the amount is administered daily (claim 15).
 	Wellen teaches it may be desirable to extend the time period for treatment significantly, however, where several days (2, 3, 4, 5, 6 or 7) to several weeks (2, 3, 4, 5, 6, 7 or 8) lapse between the respective administrations [0078].
Wellen teaches “pharmaceutically acceptable carrier” or “pharmaceutical carrier” includes any and all solvents, dispersion media, coatings, surfactants, antioxidants, 
Wellen teaches not specifically teach the non-ionic surfactant as polyoxyl 35 hydrogenated castor oil as required by the election of species. Nor does Weller teach the hydrophilic-lipophilic balance value (HLB value) of the non-ionic surfactant greater than 10. 
 	Moschwitzer teaches nano-sized micelles, wherein said micelles comprise a poorly soluble active substance dissolved in an auxiliary material or a mixture of auxiliary materials (claim 1).
 	Moschwitzer teaches the pharmaceutical composition comprises a surfactant and an optional co-surfactant. Surfactants useful by Moschwitzer are surfactants with a HLB value larger than 8. Some examples of surfactants are polyoxyethylene stearates (such as Solutol®), Polyoxyethylene sorbitan fatty acid esters (such as Tween®), Polyoxyethylene Castor Oil Derivatives (such as Chremophor®), Vitamin E TPGS, nonionic polyoxyethylene-polyoxypropylene block co-polymers (such as Poloxamer®), water-soluble long chain organic phosphate esters (such as Arlatone®), and inulin lauryl carbamate (such as Inutec SP1®) (column 6, lines 49-58; claim 1). 
Moschwitzer teaches the micelles have an effective average particle size of less than about 100 nm (column 6, lines 25-26).

Wellen does not specifically teach the ratio of curcuminoid to the non-ionic surfactant.
Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


 	Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wellen (US 2005/0267221 of record, IDS reference 1/8/21, page 2, reference #5) in view of Moschwitzer (US 7,923,026 of record, IDS reference 1/8/21, page 1, reference #3) as applied to claims 1-11, 14, and 16-22 in the 103 rejection above in further view of Kuhrts (US 6,475,530, IDS reference 1/8/21, page 1, reference #2) of record.

Wellen teaches in order to increase the effectiveness of curcumin and/or analogues thereof it may be desirable to combine the curcumin composition with other agents/methods effective in weight loss and/or weight management. Therapeutic agents/methods used for treating obesity include hypocaloric diets, exercise, orlistat, amphetamines (methamphetamine, phentermine and phendimetrazine), sibutramine, and topiramate. This process may involve administering the curcumin composition of the present invention and the agent(s) or multiple factor(s) at the same time. This may be achieved by administering a single composition or pharmacological formulation that includes both agents, or by administering two distinct compositions or formulations, at 
 	Neither Wellen nor Moschwitzer teach the combination of curcumin with quercetin, synephrine, puerarin, resveratrol as required by the limitations of claim 12 or the combination with green tea extract as required by the limitations of claim 15.
 	Kuhrts teaches methods and compositions for producing weight loss in a mammal by administration of a composition containing a weight loss effective amount of a noradrenaline stimulating compound such as ephedrine, mahuang (a plant Source of ephedrine alkaloids), citrus aurantium (bitter orange), synephrine, norephedrine, psuedophedrine, a methylxanthine, such as caffeine or guarana, and a botanical COX inhibitor such as resveratrol polygonum cuspidatum, Scutellaria baicalensis, turmeric, curcumin, rosemary, green tea, ocimum Sanctum (holy basil), or ginger, instead of an NSAID such as aspirin(abstract; column 6, 23-36).
 	Kuhrts teaches the compositions may be administered transdermally, including dermal patches (column 8, lines 7-8).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the curcumin compositions taught for methods of treating weight loss as taught by Wellen and combined them with drugs such as resveratrol and green tea extracts as taught by Kuhrts for the same purpose.  	The examiner respectfully points out the following from MPEP 2144.06:"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 1-22 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.